Mr. Justice Campbell
delivered the opinion of the court:
This action for the recovery of possession of real estate is not materially different from Allen v. Shires, ante, p. 433, either in the material facts or the law applicable thereto. The legal issues are precisely the same, and, by stipulation of the parties, the evidence taken in that case, so far as pertinent, was read at this trial, subject to the objections there interposed. The trial here was by the court, without a jury; there before a jury. The assignments of error are substantially the same in both cases. Our decision in that case governs this. Such other and additional questions as are argued in the briefs in this case do not merit consideration. Our examination *440does not disclose that any harmful error was committed by the trial court. The judgment is therefore affirmed. ■ Affirmed.
Chief Justice Steele and Mr. Justice Musses concur.